Motion Granted and Order filed September 9, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-14-00699-CV
                                 ____________

IN RE MARK ATHANS, OMAR MARTINEZ AND PRESTIGE SURGICAL
                    ASSISTANTS, LLC, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-05129

                                   ORDER

      On August 27, 2014, relators Mark Athans, Omar Martinez, and Prestige
Surgical Assistants, LLC, filed a petition for writ of mandamus in this court.
Relators ask this court to compel the Honorable Larry Weiman, presiding judge of
the 80th District Court of Harris County, to vacate an order dated May 29, 2014
granting a motion for new trial filed by real party in interest American Surgical
Assistants, Inc.

      Relators also filed a motion for a temporary stay of the underlying
proceedings. See Tex. R. App. P. 52.8(b), 52.10. On August 28, 2014, relators
asked this court to stay proceedings in the trial court pending a decision on the
petition for writ of mandamus. The same day, the real party in interest filed a
response to relators’ motion to stay in which it states that it does not oppose
relators’ motion and agrees the trial court proceedings should be stayed.

      It appears from the facts stated in the petition and motion that relators’
request for mandamus relief requires further consideration, and that judicial
economy will best be served by a grant of temporary relief. We therefore GRANT
relators’ motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2013-05129, styled
American Surgical Assistants, Inc. d/b/a American Surgical Professionals v. Mark
Athans, et al., STAYED until a final decision by this court on relators’ petition for
writ of mandamus, or until further order of this court.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                          2